The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2019 is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed. 
The following is examiner’s statement of reasons for allowance: the present claims 1-10 are allowable over the closest references: Cao et al. “A green miniemulsion-based synthesis of polymeric aggregation-induced emission nanoparticles”, Polymer Chemistry (2015), 6(35), pp. 6378-6385, Wu et al. “Enhancement of Aggregation-Induced Emission in Dye-Encapsulating Polymeric Micelles for Bioimaging”, Advanced Functional Materials (2010), 20(9), pp. 1413-1423, Aizawa et al.(JP 2012-185041 A), Iwamoto et al. (U.S. Patent Application Publication 20200181486 A1), Sakuma et al. (U.S. Patent 8,735,177), Suzuki et al. (U.S. Patent Application Publication 2017/0281782 A1), and Moore et al. (U.S. Patent 10,139,389 or U.S. Patent Application Publication 2017/0168037 A1).
Cao discloses aggregation-induced emission (AIE) luminogens have attracted extensive attention due to their unique ftuorescent properties and wide applications. Herein Cao reports a green rniniemulsion-based technique for preparing polymeric AIE nanoparticles (NPs).  A vinyl-containing AIE luminogen, 1-allyl-1-methy!-2,3,4.5-tetraphenylsilole (AMTPS) was incorporated into the NPs through copolymerization with a common monomer, styrene. Spherical AIE NPs with a size of 50-60 nm could emit strong green fluorescence under irradiation with UV light. The photoluminescence (PL) intensity of the AIE NPs could be precisely tuned through the variation of the AMTPS content. The chemical composition, molecular weight, and optical properties of tile copolymers were systematically investigated. The molecular weight of the copolymer could be rnodulated by the AMTPS content. The PL intensity of the copolymers could be significantly enhanced by aggregation formation of the copolymers, displaying a typical AIE property (abstract).

    PNG
    media_image1.png
    455
    757
    media_image1.png
    Greyscale

Wu discloses that three amphiphilic block copolymers are employed to form polymeric micelles and function as nanocarriers to disperse hydrophobic aggregation-induced emission (AIE) dyes, 1,1,2,3,4,5-hexaohenylsilole (HPS) and/or bis(4-(N-naphthyl) phenylamino) - phenyl) fumaronitrile (NPAFN), into aqueous solution for biological studies. Compared to their virtually non-emissive properties in organic solutions, the fluorescence intensity of these AIE dyes has increased significantly due to the spatial confinement that restricts intramolecular rotation of these dyes and their better compatibility in the hydrophobic core of polymeric micelles. The effect of the chemical structure of micelle cores on the photophysical properties of AIF dyes are investigated, the fluorescence resonance energy transfer (FRET) from the green-emitting donor (HPS) to the red-emitting acceptor (NPAFN) is explored by co- encapsulating this FRET pair in the same micelle core. The highest fluorescence quantum yield (~62%) could be achieved by encapsulating HPS aggregates in the micelles. Efficient energy transfer (>99%) and high amplification of emission (as high as 8 times) from the N PAFN acceptor could also be achieved by spatially confining the HPS/NPAFN FRET pair in the hydrophobic core of polymeric micelles. These micelles could be successfully internalized into the RAW 264.7 cells to demonstrate high-quality fluorescent images and cell viability due to improved quantum yield and reduced cytotoxicity (abstract).
	Aizawa discloses a method for detecting a sample substance by mixing the sample substance with a composition (hereinafter referred to as "composition A" ) in which a substance forming a micelle structure having a concentration equal to or above a critical micelle concentration is mixed with a compound which causes an AIE effect, and measuring variations in fluorescence intensity of the mixture. Further, there is provided a kit, containing the composition A, to be used in detecting the sample substance. For example, a compound represented by the formula (I), or the like, can be used as the compound for causing the AIE effect (abstract).

    PNG
    media_image2.png
    175
    782
    media_image2.png
    Greyscale

Iwamoto discloses fluorescent particles for a diagnostic agent comprising: a synthetic polymer; and at least 10 mass %, on a total particle mass basis, of an aggregation-induced emission material; wherein the fluorescent particles have on the surface thereof a binding partner binding with an analyte. wherein the aggregation-induced emission material is at least one selected from the group consisting of tetraphenylethylene, 1-(4-bromophenyl)-1,2,2-triphenyl ethylene, and tetrakis(4-hydroxyphenyl)ethylene, and a method of measuring an analyte comprising: preparing a mixed solution by mixing a sample solution possibly containing an analyte and a solution containing aggregation-induced emission fluorescent material-containing particles having a binding partner for the analyte; developing the mixed solution on an insoluble carrier having at least one detection portion on which binding partners for the analyte are immobilized; measuring the fluorescence intensity generated from the aggregation-induced emission fluorescent material-containing particles in the detection portion; and comparing a fluorescence intensity calibration curve for an analyte concentration with the fluorescence intensity, and associating the fluorescence intensity with the analyte concentration in the mixed solution (claims 1-11).
Sakuma discloses a diagnostic marker comprising particles having a diameter of from 1 nm to 100 µm, the particles possessing on their surfaces: 
a site comprising lectin having a high specific bonding ability to a specific antigen residing on the mucosa of digestive cancers, said lectin bonded on the surface of the particles by covalent bonding; and 
a site comprising at least one of a structure represented by formula (1) and a structure represented by formula (2) having a low bonding ability to the mucosa of digestive organs, 

    PNG
    media_image3.png
    186
    517
    media_image3.png
    Greyscale

wherein, R is hydrogen atom or a hydrocarbon group having from 1 to 4 carbon atoms; and n is any number of from 10 to 400, 

    PNG
    media_image4.png
    118
    536
    media_image4.png
    Greyscale

	wherein, m is any number of from 10 to 400, and the particles incorporating an identification material for detecting the particle, said material being incorporated in the course of particle synthesis so as to be sandwiched between the molecules of the particle, or incorporated by absorption into the inside of the particles after the particles are synthesized, wherein the particles contain as a principal ingredient a polymer having a structure that is represented by formula (3), 

    PNG
    media_image5.png
    530
    1123
    media_image5.png
    Greyscale

	       wherein, R' is hydrogen atom or a hydrocarbon group having from 1 to 4 carbon atoms; n is the same as in the formula (1); m is the same as in the formula (2); k is any number of from 10 to 200; A is lectin; w, x, y, and z, each is a number that allows the present polymer to have a molecular weight of from 10,000 to 1,000,000, and (x+y):z:w is from 1:0.2 to 2.5:5 to 300; either one of x and y may be 0; and the order of each repeating unit corresponding to each repeating number of w, x, y, and z is arbitrary in the main chain of the present polymer (claims 1-4).
           Suzuki discloses an aggregatable carrier material for drug delivery system comprising a compound shown in formula (I) and a protein and an aggregatable molecule having a targeted sequence presented part composed of: 
[Chemical formula 1] 
    PNG
    media_image6.png
    46
    586
    media_image6.png
    Greyscale
  wherein said targeted sequence presented part aggregates in an aqueous solvent to form a micelle having the diameter from 50 to 500 nm, and when said aggregatable molecule aggregates, said aggregated micelles emit fluorescence;  wherein in the formula (I), R1 is silole group shown in the following formula (II); each of R2 and R3 is a hydrocarbon chain having 1 to 6 carbon atoms which may have the same or a different hydrocarbon chain or a ring; Y is the targeted sequence presented part bound via a halogen group or groups toward sulfur atom; and 

    PNG
    media_image7.png
    210
    608
    media_image7.png
    Greyscale

wherein X is silicon; R is phenyl group; and n is 4 in the formula (II).
           Moore discloses an autonomous self-indicating material comprising a plurality of microcapsules encapsulating a non-emissive solution, the solution comprising an aggregation-induced emission (AIE) luminogen and a solvent; 
	         wherein the material is configured to be impacted by a sufficient force to damage it, and one or more microcapsules are ruptured, the non-emissive solution is configured to be released from ruptured microcapsules, the luminogen aggregates at or near the point of rupture, and the aggregated luminogen is emissive to autonomically self-indicate a location where damage has occurred in the material, wherein the polymer comprises an epoxy resin, a polyurethane, polydimethylsiloxane, polyacrylic acid, polystyrene, bisphenol A epoxy resin, bisphenol F epoxy resin, novolac epoxy resin, an aliphatic epoxy resin, a cycloaliphatic epoxy resin, a glycidylamine epoxy resin, a water-based epoxy resin, a bisphenol A diglycidyl ether (DGEBA) based resin, or a combination thereof (claims 1-3).
However, Cao et al., Wu et al., Aizawa et al., Iwamoto et al., Sakuma et al., Suzuki et al., and Moore et al. do not disclose or fairly suggest the claimed fine fluorescent particles containing an AIF-active compound, wherein the particle consists of a network polymer, as per instant claim 1. 
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Cao et al., Wu et al., Aizawa et al., Iwamoto et al., Sakuma et al., Suzuki et al., and Moore et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764